 J. J. HAGERTYJ. J. Hagerty,Inc.andPeter BataliasNassau and Suffolk Contractors'Association, Inc.andGarnettNagle and Employer-Members ofNassau and Suffolk Contractors'Association, Inc.listed in Appendix A of the Complaint,Parties inInterestJ. J. Hagerty,Inc.andThomas EichackerJohn C. Peterson Construction Co.andWilliamHerbert WilkensNassau and Suffolk Contractors' Association, Inc.and its Employer-Members Listed in Appendix Aof the Complaint;Welfare Fund of Local 138,InternationalUnionofOperatingEngineers,AFL-CIO,and TrusteesWilliam C. DeKoning,GirardDouglas, John Gunning, Verner Sofield,John Buchanan,Edwin Regnell,Jr.,Paul Rocheand Herman SwitzerandRobert Christensen andLocal138,InternationalUnion of OperatingEngineers,AFL-CIO;Building Trades EmployersAssociationofLong Island,Inc.,and itsEmployer-Members Listed in Appendix B of theComplaint,Parties in InterestLocal138,InternationalUnionofOperatingEngineers,AFL-CIOandPeterBataliasandGarrett NagleandThomas EichackerandWilliamHerbertWilkensandNassauandSuffolkContractors'Association,Inc.anditsEmployer-Members listed in Appendix A of theComplaint;Building Trades Employers Associationof Long Island,Inc., and its Employer-MembersListed in Appendix B of the Complaint,Parties inInterestLocal138,InternationalUnionofOperatingEngineers,AFL-CIOandRobert Christensen andNassau and Suffolk Contractors'Association, Inc.,and its Employer-Members listed in Appendix A oftheComplaint;and Building Trades EmployersAssociation of Long Island,Inc., and its EmployerMembers listed in Appendix B of the Complaint,Parties in InterestLocal138,InternationalUnionofOperatingEngineers,AFL-CIO;and Welfare Fund of Local138, International Union of Operating Engineers,AFL-CIO,and its Trustees William C. DeKoning,GirardDouglas,John Gunning, Verner Sofield,John Buchanan,Edwin Regnell, Jr., Paul Rocheand Herman SwitzerandRobert Christensen andNassau and Suffolk Contractors' Association, Inc.,and its Employer-Members Listed in Appendix Aof the Complaint and Building Trades EmployersAssociationofLongIsland,Inc.,and itsEmployer-Members Listedin Appendix B of theComplaint,Parties in Interest.Cases 29-CA-6(formerly2-CA-6301),29-CA-7(formerly2-CA-6302),29-CA-8(formerly2-CA-6323),29-CA-9(formerly2-CA-6376),29-CA-16(formerly2-CA-7474),29-CB-5(formerly2-CB-2423),29-CB-6(formerly2-CB-2424),29-CB-7 (formerly 2-CB-2440), 29-CB-8 (formerly2-CB-2472), 29-CB-9 (formerly 2-CB-2931), and29-CB-10 (formerly 2-CB-2948)February 28, 1969147ORDER REMANDING BACKPAYPROCEEDING FOR FURTHER HEARINGBY CHAIRMANMCCULLOCHAND MEMBERSJENKINS AND ZAGORIAOn October 31, 1962, the National LaborRelations Board issued a Decision and Order in theabove-entitledcase,'directing,interalia,thatRespondent make whole certain discriminatees forlosses suffered as a result of discrimination againstthem. Thereafter the Board's Order was enforced, asmodified, by the United States Court of Appeals forthe Second Circuit.2 Following the issuance of aBackpay Specification a hearing was held beforeTrialExaminer George L. Powell who issued aSupplemental Decision on October 31, 1966. Uponamotion duly made by the General Counsel, andgranted by the Board, the case was reopened onOctober 12, 1967. The Trial Examiner continued afurther hearing on this case, herein called J. J.Hagerty,pending completion of the remandedsupplemental proceeding in a related case, hereincalledNassau-Suffolk.3In the course of the hearing inNassau-Suffolk,Respondent Union, Local 138, made a settlementoffer in the two backpay proceedings The offer, inessence, contemplated the payment of $95,000 to bedistributed to the discriminatees as settlement for allbackpayclaims,contingentupontheBoardwithdrawing a civil contempt proceeding it hadinitiated,through the General Counsel, againstRespondent Union, Local 138, on August 8, 1967,in the United States Court of Appeals for theSecond Circuit. Thereafter, as more particularly setout in the companion case,Local 138,InternationalUnion of Operating Engineers, AFL-CIO (Nassauand Suffolk Contractors' Association, Inc. )4theTrial Examiner, closed the record in the instant caseand inNassau-Suffolk,and indicated his intentionof recommending that the Board accept theproposed settlement.On May 16, 1968, the Trial Examiner issued hisSecond Supplemental Decision and RecommendedOrder, in which he recommended that the Boardapprove the settlement of theJ.J.HagertyandNassau-Suffolkcasesforthesum of $95,000distributedpro ratatothediscriminateesinproportion to their interests, as set out in hisDecision, and he further recommended the Boardmove for the withdrawal of the pending civilcontemptproceedings.Thereafter,theGeneralCounsel filed exceptions to the Trial Examiner'sDecision and a supporting brief. The Respondent,'139 NLRB 633.'321 F 2d 130'Local 138,InternationalUnionof OperatingEngineers,AFL-CIO,Cases 29-CB-1, 2, 3, and 4-,29-CA-1, 2, 3, 4, and 54174 NLRB No. 111.174 NLRB No. 112 148DECISIONS OFNATIONAL LABOR RELATIONS BOARDLocal 138, filed an answering brief in opposition tothe General Counsel's exceptions.5Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connectionwiththiscasetoathree-member panelIn his exceptions and brief the General Counselrequests the Board to reject the proposed settlement, 6and remand the cases herein to the Trial Examinerwith direction to reopen the record for the purposeofpermittingGeneralCounseltocompletepresentationofevidenceonthebackpayspecificationand the Respondent to present itsdefense.For the reasons set forth in theNassau-Suffolkdecision? theBoard finds merit in the GeneralCounsel's excpetions. Accordingly, we shall remandthis case for the purpose of taking evidence pursuantto our order of October 12, 1967.IT IS HEREBY ORDEREDthat the record in thisproceeding be, and it hereby is, reopened, and afurtherhearingbeheldbeforeTrialExaminerGeorge L. Powell for the purpose of taking evidencepursuant to the Board Order of October 12, 1967.IT IS FURTHER ORDEREDthat this proceeding be,and it hereby is, remanded to the Regional DirectorforRegion 29 for the purpose of arranging suchfurther hearing, and that the said Regional Directorbe,and he hereby is, authorized to issue noticethereof; andIT ISFURTHER ORDERED that, upon conclusion ofthe hearing, the Trial Examiner shall prepare andserveupon the parties a Third SupplementalDecisionandRecommendedOrder,and thatfollowing the service of such Third SupplementalDecision and Recommended Order upon the parties,the provisions of Section 102.46 of the Board Rulesand Regulations, as amended, shall be applicable.'The Charging Parties filed no formal exceptions or briefsto the TrialExaminer'sDecision.See fn.7,Local 138, InternationalUnion ofOperatingEngineers,AFL-CIO (NassauandSuffolkContractors'Association, Inc),174NLRBNo. I1 1 .'TheGeneral Counsel does not oppose a settlement limited to thepayment of$95,000 to the discriminatees,but objects to conditioning thiswith a withdrawal of the contempt proceeding which he avers should besettled independently.'Fn.4, supra.TRIAL EXAMINER'S SECOND =SUPPLEMENTAL DECISION ANDRECOMMENDED ORDERSTATEMENT OF THE CASEGEORGE L. POWELL, Trial Examiner. The issueinvolved in these cases, herein called J. J. Hagerty, at thistime is whether the Board should accept a moneysettlement including the withdrawal of a pending civilcontempt proceeding,' which withdrawal is opposed by theGeneral Counsel. For the reasons hereinafter set forth, Irecommend Board approval of the proposed settlementincludingapetitiontowithdraw the pending civilcontempt matter.Also involved in the same settlementis a seriesof otherbackpay cases herein calledNassau-Suffolk,z pendingbefore this Trial Examiner for which a separate TrialExaminer'sSecondSupplementalDecisionandRecommended Orderis issuingsimultaneously with thisDecision.BackgroundThe decision of the National Labor Relations Board,hereincalled theBoard, in which the unfair laborpractices were found and for which the remedy thereforgave rise to this proceeding, is reported at 139 NLRB 633(October 31, 1962).The United States Court of Appeals for the SecondCircuit,herein called the Court, enforced the Boards'Order in a decision reported at 321 F.2d 130. Chief JudgeLumbard summarized the cases as follows:III.DISCRIMINATIONAGAINST PARTICULAR MENThe trial examiner [Ralph Winkler] found that Local138 violated Sec. 8(b)(1)(A) and (2) of the act by failingto refer employees Batalias,Nagle,Eichacker, andChristensen on the same basis as other men, andfurtherviolatedSec.8(b)(1)(A)bythreateningemployees Nagle, Christensen andWilkens that theywould be denied referrals.' The Board sustained thesefindings.All of the above employees are identified inthe union as members of a Reform Group; each hasparticipated in one fashion or another in previouscongressional or board proceedings against the union.All except Christensen are members of the union;Christensen was a "permit man" until July 1959, whenhe stopped paying the permit fee. The union does notdeny that these men were not referred to jobs duringthe periods in question. It asserts, however, that theywere not discriminated against and that their failure tosecure jobs was due to nonpayment of dues or (in thecaseofChristensen)permit fees, failure to fileout-of-work cards, lack of qualifications for the jobsavailable, and so forth. Against this is the testimony ofthe men that they had done everything required of themand were otherwise qualified to obtain jobs and wouldhave done so but for the union's discrimination againstthem. All but one of the men testified to conversationswith union officials, who were reported to have said inblunt language that the men would not be given jobs solong as their reform activities continued. The unionofficialswho testified denied that these conversationstook place.[12-15]We cannot overturn reasonable -credibilitydeterminations made by the trial examiner and acceptedby the Board. The union's argument that it offendscommon sense to assert "that union officials, knowingof the propensity of these men for filing charges withthe Board would repeat in almost identical language thevery acts condemned by the Board," Brief p. 9, wouldhave more force if Local 138 did not have a history ofpersistentviolations.We grant enforcement of theIN L R.B v. Local 138, IUOE, 71LRRM 2335, before the UnitedStates Court of Appeals for the Second Circuit.'Local 138, InternationalUnion of Operating Engineers,AFL-CIO,(Nassau and Suffolk Contractors'Assn J,Cases 29-CB-1, 2, 3, and 4, and29-CA-1, 2, 3, 4, and 5.'The trial examiner found that the evidence did not sustain the chargethatWilkens had in fact been denied referrals by the union J. J. HAGERTY149Board's order that the union cease and desist fromdiscrimination or threatening to discriminateagainstthesemen, and that it give appropriate notice to thateffect. In addition, we grant enforcement of the orderthat the union, as directed by the Board, makeBatalias, °Nagle, Eichacker, and Christensen' whole for any lossof pay rising from the discrimination against them.'Batahas was transferred in December1958 fromone construction jobfor thePeterson ConstructionCo. to anotherjob of shorter duration TheBoard found on substantial evidence that the transfer was due to hisreform activities and found,contraryto the trial examiner that Petersonrather than the union was responsible Peterson has not appeared in thisappeal.We grant enforcementof theBoard'sorder directed againstPeterson,including the provision that Peterson make Batalias whole forany loss resulting from the discriminatorytransferWe grant enforcementalsoof theprovisions requiring the union and Peterson,jointlyandseverally withthe union primarily liable, to make Batalias whole for anylosscaused by Peterson'sfailure to re-employ him later, this beingprimarily the responsibility of the union as was the union's attendantfailure to refer him to other jobs'In the case of Christensen,his failure to pay permit fees were excessiveand, inany event,therewas discrimination against permitmen,Christensen'snonpayment of fees does not absolve the union ofresponsibility for his failure to find work.On October 31, 1966, Trial Examiner George L. Powellissued his Supplemental Decision (TXD-646-66) followinga five-day trial between May 2 and 6, 1966, instituted bythe filing of a Backpay Specification on August 20, 1965This decision was pending before the Board on exceptionsduly filed at the time the Court remanded the saidNassau-Suffolk case to the Board. Upon motion dulymade by the General Counsel, and granted by the Board,this case was reopened on October 12, 1967 and wascontinueduntilthecompletionofthecaseofNassau-Suffolk.On January 9, 1968, while testifying in the remandedNassau-Suffolkcase,WilliamWilkins made the followingextemporaneous statement.'THE WITNESS [Wilkins]: May I say something forthe record,and IhopeI'm not outof order in sayingthis, and I hope I can control myself without breakingdown.Iwould like to say, Iam a unionman for overtwenty years, and this fight has been going on forthirteen years, and here about five weeks ago we hadwhat we felt was the opportunity of settling.You were gracious enough to let a committee of theunion, and a committee headed by me to sit down andwork this out. We were more than -willing to settle it.Now we were informed money was no object. Don'tyou smile and laugh at me, you did that for ten years.TRIALEXAMINER:You are referring toMr.Corcoran?THE WITNESS: To Mr. Kutner [attorney for WelfareFund, Local 138] I am referring to. We had a goldenopportunity to settle this. I think this is a disgrace, thata case like this can go on year after year after year,with lawyers asking us these questions one hundredtimes over and getting the same answers.My book is an open book. The members of mygroup was an open group. We felt like it was time tosettle it, stop fighting, and we still feel that way, but allIcan say in all honesty is what you are doing here iscreating an atmosphere of ill feeling.We are not creating a good atmosphere here. I havea counsel here, he's a learned man, he's a learned man.'Transcriptpp. 1848-50.At this pointof time in the trial, about twomore weeks were estimated to complete the testimonyinNassau-Suffolkand commence the testimony in the instant case ofJ. J HagertyAren't we big enough, grown enough to sit down withyou and with Mr. Bernie and my committee to sit downand work this out? Before we have to go throughSupreme Court and'contempt actions and thousands ofdollarsbeingwasted.Why is thewhy is thisnecessary?What are you looking for? What are youpeople looking for? You keep us working, we are thehappiest guys in the world, we couldn't care less whatyou have, a million dollars or a penny. Why are we atthis stage of the game?Iam 45 years old, I am the youngest of the group,so it doesn't matter to me if we take another ten years,twenty years, where's it going to go?Records, you speak of recordsWe have nothing tohide.You keep saying you have nothing to hide. Whereare we going to go, to another court, another avenue, tothe NLRB for the next ten years?TRIAL EXAMINER:We hope this is the last casebefore the NLRB on this.Whereupon the parties again discussed settlementduring the luncheon recess and when the trial resumedthereafter the Trial Examiner summarized the settlementpackage as follows:TRIAL EXAMINER: On the record.Let the record note that since we recessed for lunchthe parties have been together discussing settlement andnot only among themselves but with their principals,and at the present time it seems that they are inagreement on a full package deal, which means thatthis case and the J. J. Haggerty [sic] case, and thepresent pending contempt case is a package to be allwound up in one complete settlement on compliance.At this point the sum of $95,000 had been agreed uponby the Charging Parties and the Union to settle the twobackpay cases ofNassau-SuffolkandJ.J.Hagertyandthe pending contempt case in a package deal in order to"bury the hatchet." The last obstacle toward settlementhad been removed. The Trial Examiner, under thesesettlement circumstances, found it inadvisable to continuethe examination of Wilkins and of the other two witnessesand recessed the case until January 30, 1968, to permit thesettlement to be reduced to writing.Mr. Fitzpatrick,counselfor the Charging Parties, advised thatMr.Wagman, the attorney for the General Counsel handlingthe contempt matter, would arrive from Washington, D C.the following day for the purpose of working out thenecessary stipulation as to the contempt matter. He alsoagreed to join the Union in requesting a withdrawal of thecontempt matter in order to settle the three proceedings.Mr. Berry, Counsel for the General Counsel objected toany recess saying,Although the parties may have, agreed upon theamount of money which will be paid to discriminateesto settle this case, the Nassau and Suffolk ContractorsAssociation case and the J. J. Haggerty case, thissettlement, inmy understanding, is basically madecontingent upon a package of a settlement of these twocases along with the outstanding contempt proceedingnow pending over in District Court.His objections were overruled by the Trial Examiner. TheTrial Examiner, Mr. Corcoran, Union's counsel, and Mr.Fitzpatrick,Charging Parties' counsel, agreed to holdthemselves available ... "to try to iron out any possiblehurdles that may [yet] be involved.in this matter."Mr. Fitzpatrick,Mr. Corcoran (and officials of theUnion), and the Trial Examiner did hold themselves inreadiness the following day but were not called to assistthe General Counsel. 150DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn January 30, 1968,the Nassau-Suffolkcase reopenedThe Instant J. J. Hagerty Case and Nassau-Suffolkwith all counsel of the casesofJ.J.HagertypresentInasmuch as the proposed settlement between thepursuant to advance notice given.No witnesses wereCharging Parties and the Union involved not only a jointcalledas theTrialExaminer wished to see how theattempt to cause the withdrawal of the pending contemptsettlement had progressed.Itturned out that virtuallymatterbutprovidedforthesettlementofthenothing had happened between the date of recess onNassau-Suffolkand theJ. J. Hagertycases for the sum,January 9,1968, until January 30,insofar as writing upof $95,000,itisnecessary at this point to outline thethe settlement terms which had been agreed upon onbackpay awards made in the proceedingsinJ. J.HagertyJanuary 9.The General Counsel refused to seek aandNassau-SuffolkThreeof the same employeeswithdrawal of the contempt proceeding from the UnitedinvolvedinNassau-Suffolk,thatisBatalias,Eichacker,Stateswhere CircuitatAppealsfor the Secondu he e WalterCircuitand Nagle, are involved in backpayin theJ. J. Hagertyscase,plus an additional employeeRobert Christensen. ThewhereBruckhausen,United awaitingwasprocessingDYork,although st as notedJudgeunder for rabove theJudgeDistrictofNewriot of Nited StatesDistrictamounts of backpay found to be due each discriminatee inthists wasas totoJT.Hagertyand the liability therefore is as follows:wo oldhtsettling tefbepartofthepackage o(Nassau-Suffolk was 14 years old) cases for $95,000. Andindeed the General Counsel had served on the Union, astipulation of four pages (plus a seven page Appendix plusa two page notice to be posted) in which inessence: (1)theUnion was to admit its guilt of civil contempt of thetwo Circuit Court decrees involved; (2) post the saidnotice; (3) notify the Charging Party, PeterBatalias(thesame Peter Bataliasinvolved in the two backpay cases,who brought the charge which led to the civil contemptproceeding); (4) payBatalias$500 to make him whole forthe matter involved in the Civil Contempt proceeding; (5)pay the Board $1,500 for costs and expenditures in thecivil contempt proceedings; (6) make hiring and referralsystem records available (at the request, of the RegionalDirectoroftheBoard)forinspection,copying,NameAmountPayablePayableby whomBatalias$307.06Peterson4JointlyBatalias$ 4,503.23andUnionwithseverallybyand PetersontheUnionPrimarily liable.Batalias$22,551.01UnionChristensen4,737.45UnionEichacker8,757.00UnionNagle4,787.00Unionphotographing, or microfilming; (7) also upon request oftheRegional Director of the Board, make available forThe amounts of backpay found to be due eachinterview and depositions the three named dispatchers anddiscriminatee,withtheUnion primarily liable, inallwho acted under them; and to take the certainNassau-Suffolkis as follows:affirmative actions set forth in the seven page appendixbeing, apparently, a complete blueprint of the way theRegional Director of the Board wanted the hiring hall tobe run by the Union.A second, entirely separate stipulation having noreference to the contempt proceedings but involving onlythe two backpay cases was also served on the Union bythe General Counsel. Both stipulations were sent counselfor the Union with a transmittal slip dated January 18;1968, asking counsel to contact Mr. Kaynard (RegionalDirector)orMr.Richman (Regional Attorney). TheUnion immediately informed the Regional Director thatthe settlement proposed by him of the contempt casePeter Batalias$16,123.00Albert J. Bruder13,266.00John H. Dekoning3,194.85Thomas Eichacker12,490.00Walter W, Miller9,277.20Garrett Nagle9,666.00Charles Skura13,069.00William H, Wilkens7,987.54Frank Ziegelbauer (now deceased)10,612.00Total net backpay$95,685.59could not be accepted as it called for the Union to admitThe following chart,isprepared to consolidate the netto a wrong which it did not do. Thus the situation was atbackpay of bothJ J. HagertyandNassau-Suffolkthis impasse when the trial reopened on January 30, 1968.payable by the Union as the one primarily liable.NameNet backpayawarded NassauSuffolkNet backpayawarded J. J.HagertyTotal award'Percent totalawardBatalias16,123.0027,054.2443,177.2430.6Bruder13,266.0013,266.009.4DeKoning3,194.853,194.852.3Eichacker12,490.008,757.0021,247.0015.1Miller9,277.209,277.206.6Nagle9,666.004,787.0014,453.0010.2Skura13,069.0013,069009.2Wilkens7,987.547,987.545.7Christensen4,737.454,737.453.4Ziegelbauer612.001010 612.007.,Grand total net backpay:141,021.28100.0'This sum of $307 06 has not been included in the sum due by the Unionand will be set out in the recommended order as payable by Peterson J. J. HAGERTY151The Settlement HistoryThe first settlement offer inNassau-Suffolk and J. J.Hagertywas made by Mr. Corcoran shortly after hebecame counsel for the Union in these matters. Theamount offered at that time was $50,000. Subsequently,the offer was increased to $65,000, but negotiations brokedown over the Charging Parties' request for a shopsteward or a master mechanic. By November 30, 1967,theCharging Parties were willing to accept the sum of$85,000 if the Union would make union membership cardsavailableforBataliasandChristensen(TheTrialExaminer and counsel for Charging Parties and counselfor the Union worked long into the night to no avail.)Finally following the outburst of Wilkens on January 9,1968,with the offer of $95,000, the Charging Partieswithdrew the request for membership cards, thus clearingthe last hurdle in the settlement negotiations. It was atthis point that counsel for the Charging Parties agreed tojoin the Union in seeking awithdrawal of the contemptproceedings and settling all three cases for the sum of$95,000with themoney to be divided among thediscriminatees in the percentage of the previous awards.Just before the trial was closed on January 30, 1968, theTrial Examiner summarized the settlement as follows:As I understand it, the offer of Respondent union isto settle the three cases, the present pending civilcontempt case; the Nassau-Suffolk case, and the J. J.Hagerty case, for the $95,000, and what we are talkingabout, of course, is that yourunionmembership willhave to approve such a settlement. A moment ago yousaid that you would present it to them, and urge theiradoption of it. Can you assure us that there is a verygood chance of it being approved?MR. CORCORAN: I have been informed, Mr. TrialExaminer by the administration, that if the contemptproceeding is withdrawn, a special meeting of themembershipoftheRespondentunionwillbeimmediately called and it will be recommended tothem, and I will urge, as counsel, its acceptance, and Ihave reason that the settlement will be approved andratified.The Pending Contempt ProceedingThe pending civil contempt proceeding is in its initialstages. It arose out of charges filed by Peter Bataliasinvolving, according to the statement of Mr. Corcoran, ".. .four or five charges of violation of the seniority rule ofsome 19,950 referralsmade before the contemptproceeding was initiated." Following the investigation ofthe charges, civil contempt proceedings were instigatedrather than the issuance of an unfair labor practicecomplaintAccording to the stipulation prepared by theGeneral Counsel as his first and last offer to settle thecontempt case, $500 was the amount of money involved tomake Batalias whole. Another of the discriminatees,Wilkens, charged that another was preferred over him in aunion referral but after investigation of the Region, thecase was dismissed for lack of merit. In its initial stages,the contempt matter is at the beginning of a long andtortuous journey having only been referred to a specialmaster, Judge Walter Bruchhausen. A records' inspectionand a discovery proceedings had been sought by the Boardunder Federal Rule 34 and the Union served notice it willmove under the same rule for an examination of personsand documents necessary for the defense of its positionwhich defense is ". . . that the Respondent Union neverknowingly, intentionallyorotherwise,violated[thedecrees] of the Court of Appeals."Closing the RecordOn January 30, 1968, theTrialExamineropened the J.J.Hagertycase and closed the record in both it andNassau-Suffolkstating that it would serve no usefulpurpose to take additional testimony having to do with theestablishmentof the amount of backpay due thediscriminatees in the cases of Nassau-Suffolk and J. J.Hagerty when the parties themselves were satisfied withthe amount of money offered in full settlement of thesetwo cases with a withdrawal of the contemptcase.Thepolicy of the Act was stated in the record.'The TrialExaminer referred to the severe budget cut of the agencyand stating that although that was not the only reason forhis decision,he noted on the record the tremendous costto the Government of the present proceedings so far andthe cost it would entail if it were to continue.He pointedout to the parties his responsibility to the Board to useimagination,initiative and judicial ability to adjust thesedisputes,particularly those having to do withbackpay,and he closed the hearing by telling the parties that hewould recommend that the Board accept the settlementterms as offered and move the Honorable Judge WalterBruchhausen to close the contempt proceeding on thebasisof the settlement noting that the same personinvolved in the contempt case was also involved in thebackpayproceedings,andwas satisfiedwiththesettlement.Present Operation of the Hiring HallAs represented by Mr. Corcoran, an attorney at lawand hence an officer of the court, the Board has powers ofinspection of the hiring hall procedures under the twodecisions of the United States Circuit Court of Appeals.The Board has inspected and has recommended certainchanges and practices which have been adopted by theUnion and put into effect. In addition, Mr. Corcoran hasmade good-faith representations,with respect to thediscriminatees, that the Union wants to bury the hatchetand get on with the work in a new atmosphere. Theseconsiderations should suffice in a petition of JudgeBruchhausen for a withdrawal of the civil contemptmatter, particularly when two very old cases also settle.The Union, on the other hand, must be fully aware ofthe ever present danger of losing its right to control andoperate the hiring hall in this industry, where no othersensiblemethod has yet been devised to furnish qualifiedoperators of heavy construction equipment, if it does notoperate the hiring hall fairly. It is possible that somepublic authority could be created to make referrals on anondiscriminatory basis and it is also possible that theUnion could be barred from operating a hiring hall upona proper showing of lack of or a failure of publicresponsibility. The Union now is providing a service both"`It is the purpose and policy of this Act,in order to promote the fullflow of commerce,to prescribe the legitimate rights of both employees andemployers in their relations affecting commerce, to provide orderly andpeaceful procedures for preventing the interference by either with thelegitimate rights of the other,to protect the rights of individual employeesintheirrelationswith labor organizationswhose activitiesaffectcommerce, to define and prescribe practices on the part of labor andmanagement which affect commerce and are inimical to the generalwelfare, and to protect the rights of the public in connection with labordisputes affecting commerce." 152DECISIONS OF NATIONAL LABOR RELATIONS BOARDto its members and to employees in this industry. It wantsto stay in business and it should be given this opportunity.Analysis and ConclusionsTorecapitulate,thetwobackpaycasesofNassau-Suffolkand J.J.Hagerty involve backpaybeginning as far back as 1954 or some 14 years ago. Thebackpay case of Nassau-Suffolk had been heard anddecided not only by the Trial Examiner and the Board butby the United States Court of Appeals for the SecondCircuit which remanded it for further proceedings. Theseadditional proceedings took in a 3-month period. Theinstant backpay case ofJ. J. Hagertyhad been heard andtheTrialExaminer's decision was pending before theBoard when it was remanded by the Board for the sametype of testimony as was involved in theNassau-Suffolkcase.Sometime after the decisions in the two backpaycases had been made,additional charges had been broughtby one of the discriminatees,Batalias,upon which aproceeding was brought involving alleged civil contempt oftheUnited States Circuit Court of Appeals'decreesenforcing the unfair labor practices,referred to earlier.The total net backpay award found by the TrialExaminer to be due the discriminatee in both cases was$141,021.28.Thesettlement sum agreed upon by theChargingPartiesand the Union was $95,000, orapproximately 68 percent of the total net award. Giventhe normal risks of litigation in the present cases and, thecertaintyofyearsofdelayinpayment to thediscriminatees if the hearings went to conclusion, theamount proposed in the settlement,by any standards, is afaircompromiseandreasonableunderallthecircumstances,and certainly the representations by theparties of their desires to put an end to this protractedlitigationand bury the hatchet are of great weight.Industrial peace is the aim of the Act The United StatesCourt of Appeals for the Sixth Circuit recently has said,"The Board concedes that[settlement]agreements aremost often prompted by a desire to reach an amicabledisposition of the matter without the need for expensiveand time-consuming hearings and court review. Suchagreements are not an admission of past liability; butserve to regulate future responsibilities of the parties."N.L.R.B. v. Bangor Plastics,Inc.,392 F.2d772 (C.A. 6).Inextricably involved in this settlement, is the desire ofthe Charging Parties and the Respondent Union to seek awithdrawal of the contempt matter in order to "bury thehatchet"and restore industrial harmony. The publicinterest to be benefited by the approvalby theBoard ofsuch a settlement agreement lies in the restoration ofindustrialharmony in this vital industry and in theconservation of the Board's resources.The Board has summarized certain principles andpractices which guide it in the difficult area of settlingunfair labor practice cases where less than the fullamounts of backpay are arrived at.In the case ofFarmers' Co-Operative Gin Association,168NLRB No.64, the Board said,The Board has long had the policy of encouragingsettlementswhich effectuate the policies of the Act.Wallace Corp.v.N.L.R.B.U.S. 248 323,253-254. Inconsidering settlements, the Board must weigh suchfactors as the risks involved in protracted litigationwhichmay be lost in whole or in part, the earlyrestorationofindustrialharmonybymakingconcessions,and the conservation of the Board'sresources.Moreover,the Board must evaluate the legaland factualmerits disclosed by the administrativeinvestigation to determine whether the allegations ofviolations in the complaint can be so clearly provedthatno remedy, less than the maximum, can beaccepted. In arriving at this decision, the discretion ofthe Board is recognized as broad.It is understood that I know nothing of themeritsofthe pending civil contempt proceeding. But I do know thatinsofar as the Charging Party, Batalias, is concerned, hecould be made whole by the payment of some $500. Itmakes no sense to the Trial Examiner to refuse to bringto a close these two old (14 years) cases for the sake of apresent civil contempt case worth $500 to a discriminatee.This civil contempt case is now the stumbling block to asettlement urged by the same. Batalias and the other menwho are willing to give up a possible greater amount ofmoney due under the Board's make-whole order in orderto bury the hatchet and heal old animosities - and get onwith the job of living and working together. The ChargingParties are familiar with the present method of operationof the hiring hall and obviously believe they can live underitbecause they are willing to quash the civil contemptproceedings which might lead to reforms. Surely as muchweight should be given them as should be given aRegional Director who does not owe his living to a hiringhall. It is my distinct impression that Respondent Unionand the Charging Parties truly wish to bury the hatchet,the only obstacle to this being the problem of how to getthe General Counsel's hands off the hatchet's handle. Tocontinue these cases any longer is an unjustifiable sappingof strength not only of the Union but in the future, of theBoard and of the persons whose rights are protected undertheAct. If the Respondent Union violates the Courts'decrees,civilcontemptwould then be available.Accordingly, I will recommend that the cases be closed oncomplianceupon satisfactionof the terms of thesettlement agreement set out above. To pursue rights tothe bitter end can only terminate in a bitter end.The Board has the power necessary to do that which Irecommend. There may be some who say the Board hasnot given me the necessary authority to bring this matterto its attention in this fashion. Even if true, which I deny,this is to ignore the substance for the form - a resultinimical to the great equitable purposes and policies of theAct as applied to these particular cases at this particularpoint in history.6RECOMMENDED ORDER1.Upon the basis of the above analysis and conclusionsit is recommended that the Board approve the settlementof theNassau-Suffolkcase and theJ J. Hagertycase forthe sum of $95,000 to be distributedpro ratato thediscriminatees in proportion of their interest in the totalbackpay award set out above and,2.That the Board move the Honorable WalterBruchhausen United States District Judge for the EasternDistrict of New York for a withdrawal of the present civilcontempt proceedings for the reasons that the settlementagreement will effectuate the policies of the Act;3.That no action be taken by Respondent Union or theCharging Parties pursuant to this Recommended Order'Cf.N L R.B. v. TennesseePackers, Inc.,390 F 2d 787 (C A. 6),wherein the United States Court of Appeals in St. Louis, likewise was ofthee opinion that the Board should first pass upon a proposed settlement,which had not been approved by the General Counsel before petitioning forenforcement of the backpay order. J. J. HAGERTYuntil the Board has granted its approval thereof. If thisRecommendedOrder is approved by the Board,Respondent Union should take the necessary steps toapprove the settlement and pay over to the RegionalDirector of Region 29 of the Board the sum of $95,000within 20 days. Following this action, the General Counselshouldmove the court for a withdrawal of the civilcontempt proceeding. Upon its withdrawal, the Regional153Director for Region 29 of the Board shall distribute thesaid $95,000pro rataas the interest of each discriminateeis set out in the table above, and issue a notice of fullcompliance to all of the parties; and4.Respondent Peterson be ordered to pay Batalias$307.06 compliance therewith to be made by sending themoney by check to the Regional Director, Region 29,Brooklyn, New York